DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 2, 2022. Amendments to claims 1, 8, and 15 have been entered. Claims 1-20 are pending, and have been examined. Rejections under 35 USC 112(b) have been withdrawn in view of Applicants’ persuasive arguments. The reasons for allowable subject matter over prior art was already discussed in the Office action mailed on February 3, 2022 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer-implemented method for a multichannel resource operation hub with selectability interface to process resource transfer request, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

 	Analysis
Step 1: In the instant case, claim 15 is directed to a process. 
	Step 2A – Prong One: The limitations of “providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: identifying and extracting user resource distribution accounts; generating a user specific operation hub comprising the user resource distribution accounts; generating resource envelopes within the user specific operation hub and allocate resources into the resource envelopes; setting rules for resource envelopes including threshold allocations and locking of resources within the resource envelopes; presenting a selectability interface allowing for user manipulation or resources across the envelopes and real-time status updates of the envelopes; identifying a resource transfer request and match the resource transfer request to resources within a specific resource envelope; triggering resource transfer request denial and a user notification of the denial upon identification that the resource transfer request is matched to a specific resource envelope that is locked via the selectablity interface for real-time resource allocation confirmation; and confirming and processing resource transfer request upon user confirmation” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial and/or legal interactions including agreements in the form of contracts. Confirming and processing resource transfer request upon user confirmation is fulfilling agreements in the form of contracts. That is, other than, a computer processing device, a selectability (user) interface, and a non-transitory computer readable medium, nothing in the claim precludes the steps from being performed as a method of organizing human activity. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer-processing device, a selectability (user) interface and a non-transitory computer readable medium of a computing system to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs including paragraphs [0024] – [0032], [0041] and [0049] – [0054] of the specification, reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. Based on at least the description in paragraph [0020] of the specification, the selectability (user) interface is broadly interpreted to include generic software suitably programmed to allow a user to input commands and data to direct the processing device to execute instructions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (of the processing device) and the selectability (user) interface in all the steps are recited at a high-level of generality (i.e., as a generic processing components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor (of a processing device), a selectability (user) interface, and a non-transitory computer readable medium to perform the claimed steps of amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible. Independent claims 1 and 8 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 9, and 16, the steps “wherein generating resource envelopes within the user specific operation hub and allocate resources into the resource envelopes further comprises allowing user generation of envelopes and system generation of envelopes for event savings, balance projection, and reoccurring resource distribution requirements” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intended use of the components of the system.  
In claims 3, 10, and 17, the steps “wherein the user specific operation hub comprising the user resource distribution accounts further comprises a selectability interface allowing for visualization of a total resource amount across all user resource distribution accounts and a real-time status update of the total resource amount across all user resource distribution accounts” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the selectability interface, which is a component of the system.  
In claims 4, 11, and 18, the steps “wherein the resource envelopes comprise resources in a sub-location within the user specific operating hub, wherein the resources within the resource envelopes are designated for a specific product, event, or payment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the resource envelopes, which is a component of the system.  
In claims 5, 12, and 19, the steps “further comprising allowing third party access to one or more of the resource envelopes upon user approval, wherein third party access includes allowing for withdraw, deposit, and manipulation of resources within the one or more of the resource envelopes” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 6, 13, and 20, the steps “further comprising triggering resource transfer request denial and a user notification of the denial upon identification that the resource transfer request is matched to a specific resource envelope will be below a threshold resource amount after the resource transfer is processed” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 7 and 14, the steps “wherein identifying and extracting user resource distribution accounts further comprises extracting user resource distribution accounts from third party financial institutions” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
4.	In response to Applicants arguments on pages 9-11 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101, the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claims recite a computer-implemented method for a multichannel resource operation hub with selectability interface to process resource transfer request, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including agreements in the form of contracts as discussed in the rejection. Confirming and processing resource transfer request upon user confirmation is fulfilling agreements in the form of contracts. Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The additional elements recited in the claim are a computer-processing device, a selectability (user) interface and a non-transitory computer readable medium of a computing system to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs including paragraphs [0024] – [0032], [0041] and [0049] – [0054] of the specification, reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. Based on at least the description in paragraph [0020] of the specification, the selectability (user) interface is broadly interpreted to include generic software suitably programmed to allow a user to input commands and data to direct the processing device to execute instructions. Such interfaces facilitate faster input/ selection and make the graphical user interface (GUI) user-friendly. The Applicants did not invent the feature of using GUI for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a processing device, to execute an abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (of the processing device) and the selectability (user) interface in all the steps are recited at a high-level of generality (i.e., as a generic processing components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The Examiner does not see the parallel between the claims of the instant case and Claim 1 of Example 42 (Example 42 herein after). Example 42 recites a method comprising: a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format, d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information. Example 42 recites a combination of additional elements including storing information in a standardized format, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. No such features are present in the Applicants’ claims. There is no converting updated information that was input by a user in a non-standardized form to a standardized format and/or transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information. Hence, Applicants’ arguments are not persuasive. 
	Similarly, the Examiner does not see the parallel between the claims of the instant case and those in Cosmokey Solutions GMBH v. Duo Security, Inc. (Cosmokey herein after). Claim 1 of Cosmokey recites a method of authenticating a user to a transaction at a terminal, comprising the steps of: transmitting a user identification from the terminal to a transaction partner via a first communication channel, providing an authentication step in which an authentication device uses a second communication channel for checking an authentication function that is implemented in a mobile device of the user, as a criterion for deciding whether the authentication to the transaction shall be granted or denied, having the authentication device check whether a predetermined time relation exists between the transmission of the user identification and a response from the second communication channel, ensuring that the authentication function is normally inactive and is activated by the user only preliminarily for the transaction, ensuring that said response from the second communication channel includes information that the authentication function is active, and thereafter ensuring that the authentication function is automatically deactivated. No such features are present in the Applicant’s invention. In Cosmokey, the “authentication function is normally inactive and is activated by the user only preliminarily for the transaction, said response from the second communication channel includes the information that the authentication is active, and the authentication function is automatically deactivated.” There is a “predetermined time relation” in that “the authentication function is activated within a certain (preferably short) time window after the transmission of the user identification.” The focus of the invention in Cosmokey is activation of the authentication function, communication of the activation within a predetermined time, and automatic deactivation of the authentication function, such that the invention provides enhanced security and low complexity with minimal user input. Hence, the invention in Cosmokey, represents a specific improvement to a particular computer-implemented authentication technique.
	On the other hand, the Applicant’s invention is a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Enveloping and streamlining the distribution and storage of resources is a business problem not a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processing device” and or the “selectability (user) interface” are somehow made more efficient or that the manner in which these computer elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract idea of using a multichannel resource operation hub with selectability interface to process resource transfer request, for which the computer is used as a tool in its ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. Hence, the claims are directed to an abstract idea. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Rodney Yates (US Pub. 20220108345 A1) discloses a method for homogenizing payment transaction data acquisition from disparate merchant points of sale includes tracking payment card transactions between enrolled payment cardholders and enrolled merchants, based on the tracked payment card transactions creating a database of rewards eligible transactions, and querying the database of rewards eligible transactions and creating a homogenized transaction database including a specific set of transaction datums retrieved from the database of rewards eligible transactions, wherein the homogenized transaction database includes transaction, information from at least a first transaction involving a first merchant using a first point of sale system and a second transaction involving a second merchant using a second point of sale system, the first point of sale system and the second point of sale system differing from one another.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

May 8, 2022